Exhibit 10.1

TIMKENSTEEL Corporation

Director Restricted Share Unit Agreement

 

WHEREAS, __________ (“Grantee”) is a non-employee Director of TimkenSteel
Corporation (the “Company”); and

WHEREAS, the grant of Restricted Share Units evidenced hereby was authorized by
a resolution of the Board of Directors and is effective [______] (the “Date of
Grant”), and the execution of a Director Restricted Share Units Agreement in the
form hereof (this “Agreement”) was authorized by a resolution of the Board of
Directors.

NOW, THEREFORE, pursuant to the TimkenSteel Corporation 2020 Equity and
Incentive Compensation Plan (the “Plan”) and subject to the terms and conditions
thereof, in addition to the terms and conditions of this Agreement, the Company
confirms to Grantee the grant of (1) [____] Restricted Share Units (the “RSUs”)
and (2) dividend equivalents payable in cash on a deferred basis (the “Deferred
Cash Dividends”) with respect to the RSUs.  All terms used in this Agreement
with initial capital letters that are defined in the Plan and not otherwise
defined herein shall have the meanings assigned to them in the Plan.

1.

General Vesting of Award.  

 

(a)

Normal Vesting:  Subject to the terms and conditions of Sections 2 and 3 hereof,
Grantee’s right to receive payment for the RSUs and any Deferred Cash Dividends
accumulated with respect thereto shall become nonforfeitable on the first
anniversary of the Date of Grant if Grantee has been in continuous service to
the Company as a non-employee Director from the Date of Grant until the date of
such first anniversary.  

 

(b)

For purposes of this Agreement, Grantee’s continuous service to the Company as a
non-employee Director shall not be deemed to have been interrupted, and Grantee
shall not be deemed to have ceased serving the Company as a non-employee
Director, by reason of any commencement of employment with the Company or its
Subsidiaries.

2.

Alternative Vesting of Award.

Notwithstanding the provisions of Section 1 hereof, and subject to the payment
provisions of Section 5 hereof, Grantee’s right to receive payment for the RSUs
and any Deferred Cash Dividends then accumulated with respect thereto may become
nonforfeitable if any of the following circumstances apply:

 

 

(a)

Death or Disability:   Grantee’s right to receive payment for the RSUs and any
Deferred Cash Dividends then accumulated with respect thereto shall immediately
become nonforfeitable if Grantee should die or become permanently disabled while
in continuous service to the Company as a non-employee Director.  For

NAI-1512810471v5

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

purposes of this agreement, “permanently disabled” shall mean the Grantee is
“disabled” within the meaning of Section 409A(a)(2)(C) of the Code.

 

(b)

Termination of Service:  

 

(i)

If Grantee’s continuous service to the Company as a non-employee Director
terminates for any reason other than Cause (and Section 2(c) does not apply),
then a number of RSUs (and any Deferred Cash Dividends then accumulated with
respect to such number of RSUs) shall immediately become nonforfeitable with
respect to the Grantee, with such number being equal to the product of (i) the
number of RSUs that would have become nonforfeitable in accordance with the
terms and conditions of Section 1(a) if Grantee had remained in continuous
service to the Company as a non-employee Director from the Date of Grant until
the first anniversary of the Date of Grant, multiplied by (ii) a fraction (in no
case greater than 1) the numerator of which is the number of whole months from
the Date of Grant through the date of such termination of service and the
denominator of which is 12.

 

(ii)

For purposes of this Agreement, “Cause” means, with respect to Grantee:  any
intentional act of fraud, embezzlement or theft in connection with the Grantee’s
duties with the Company, any intentional wrongful disclosure of secret processes
or confidential information of the Company, or any intentional wrongful
engagement in any competitive activity that would constitute a material breach
of Grantee’s duty of loyalty to the Company, and no act, or failure to act, on
the part of Grantee shall be deemed “intentional” unless done or omitted to be
done by Grantee not in good faith and without reasonable belief that Grantee’s
action or omission was in or not opposed to the best interest of the Company.

 

(c)

Change in Control:

 

(i)

Upon a Change in Control occurring during the one-year period described in
Section 1(a) above while Grantee is in continuous service to the Company as a
non-employee Director, to the extent the RSUs and any Deferred Cash Dividends
accumulated with respect thereto have not been forfeited, the RSUs and any
Deferred Cash Dividends accumulated with respect thereto shall immediately
become nonforfeitable (except to the extent that a Replacement Award is provided
to Grantee for such RSUs and Deferred Cash Dividends).

 

(ii)

For purposes of this Agreement, a “Replacement Award” means an award (A) of
service-based restricted share units, (B) that has a value at least equal to the
value of the RSUs and any Deferred Cash Dividends accumulated with respect
thereto, (C) that relates to publicly traded equity securities of the Company or
its successor in the Change in Control (or another entity that is affiliated
with the Company or its successor

NAI-1512810471v52

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

following the Change in Control), (D) the tax consequences of which, under the
Code, if Grantee is subject to U.S. federal income tax under the Code, are not
less favorable to Grantee than the tax consequences of the RSUs and any Deferred
Cash Dividends accumulated with respect thereto, (E) that vests in full upon a
termination of Grantee’s service as a non-employee Director to the Company or
its successor in the Change in Control (as applicable, the “Successor”) due to
Grantee’s death or disability or without Cause by such Successor, and (F) the
other terms and conditions of which are not less favorable to Grantee than the
terms and conditions of the RSUs and any Deferred Cash Dividends then
accumulated with respect thereto (including the provisions that would apply in
the event of a subsequent Change in Control).  A Replacement Award may be
granted only to the extent it conforms to the requirements of Treasury
Regulation 1.409A-3(i)(5)(iv)(B) or otherwise does not result in the RSUs and
any Deferred Cash Dividends then accumulated with respect thereto, or
Replacement Award, failing to comply with or be exempt from Section 409A of the
Code.  Without limiting the generality of the foregoing, the Replacement Award
may take the form of a continuation of the RSUs and any Deferred Cash Dividends
then accumulated with respect thereto if the requirements of the preceding
sentence are satisfied. The determination of whether the conditions of this
Section 2(c)(ii) are satisfied will be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.  For purposes
of this Section 2(c)(ii), “Cause” is as defined in Section 2(b), but the Company
will also include the Successor.

 

(iii)

If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding RSUs and any Deferred Cash Dividends then
accumulated with respect thereto which at the time of the Change in Control are
not subject to a “substantial risk of forfeiture” (within the meaning of Section
409A of the Code) will be deemed to be nonforfeitable at the time of such Change
in Control.

3.

Forfeiture of Awards.  Except as provided in Section 2 of this Agreement,
Grantee’s right to receive the RSUs and any Deferred Cash Dividends accumulated
with respect thereto shall be forfeited automatically and without further notice
on the date that Grantee’s continuous service to the Company as a non-employee
Director terminates prior to the first anniversary of the Date of Grant.  In the
event that Grantee shall intentionally commit an act that the Committee
determines to be materially adverse to the interests of the Company or a
Subsidiary, Grantee’s right to receive the RSUs and any Deferred Cash Dividends
accumulated with respect thereto shall be forfeited at the time of that
determination notwithstanding any other provision of this Agreement to the
contrary.  

4.

Crediting of Deferred Cash Dividends.  With respect to each of the RSUs, Grantee
shall be credited on the records of the Company with Deferred Cash Dividends in
an amount equal to the amount per share of any cash dividends declared by the
Board on the outstanding Common Shares during the period beginning on the Date
of Grant and

NAI-1512810471v53

--------------------------------------------------------------------------------

Exhibit 10.1

 

ending on the date on which Grantee receives payment of the RSUs pursuant to
Section 5 hereof or at the time when the RSUs are forfeited in accordance with
Section 3 of this Agreement.  The Deferred Cash Dividends shall accumulate
without interest.

5.

Payment of Awards.  

 

(a)

General:  Subject to Section 3 and Section 5(b), payment for the RSUs that are
nonforfeitable will be made in Common Shares (with 1 Common Share being paid for
each nonforfeitable RSU) and any Deferred Cash Dividends accumulated with
respect thereto will be made within 10 days following the first anniversary of
the Date of Grant.

 

(b)

Other Payment Events:  Notwithstanding Section 5(a), to the extent that the RSUs
are nonforfeitable on the dates set forth below, payment with respect to the
RSUs that have become nonforfeitable will be made in Common Shares (with 1
Common Share being paid for each nonforfeitable RSU) and any Deferred Cash
Dividends accumulated with respect thereto will be made as follows:

 

(i)

Change in Control.  Upon a Change in Control, Grantee is entitled to receive
payment for the RSUs that are nonforfeitable and any Deferred Cash Dividends
accumulated with respect thereto on the date of the Change in Control; provided,
however, that if such Change in Control would not qualify as a permissible date
of distribution under Section 409A(a)(2)(A) of the Code, and the regulations
thereunder, and where Section 409A of the Code applies to such distribution,
Grantee is entitled to receive the corresponding payment on the date that would
have otherwise applied pursuant to Sections 5(a) or 5(b)(ii) as though such
Change in Control had not occurred.  

 

(ii)

Death or Disability.  On the date of Grantee’s death or the date Grantee becomes
permanently disabled (as defined in Section 2(a)), Grantee is entitled to
receive payment for the RSUs that are nonforfeitable and any Deferred Cash
Dividends accumulated with respect thereto on such date.

6.

Compliance with Law.  The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any of the RSUs or pay any Deferred Cash Dividends
accumulated with respect thereto if the issuance or payment thereof would result
in violation of any such law.  To the extent that the Ohio Securities Act shall
be applicable to this Agreement, the Company shall not be obligated to issue any
of the Common Shares or other securities covered by this Agreement or pay any
Deferred Cash Dividends accumulated with respect thereto unless such Common
Shares and Deferred Cash Dividends are (a) exempt from registration thereunder,
(b) the subject of a transaction  that is exempt from compliance therewith, (c)
registered by description or qualification thereunder or (d) the subject of a
transaction that shall have been registered by description thereunder.

NAI-1512810471v54

--------------------------------------------------------------------------------

Exhibit 10.1

 

7.

Transferability.  Neither Grantee’s right to the RSUs nor Grantee’s right to
receive any Deferred Cash Dividends shall be transferable by Grantee except by
will or the laws of descent and distribution.  Any purported transfer in
violation of this Section 7 shall be null and void, and the purported transferee
shall obtain no rights with respect to such Common Shares.

8.

Compliance with or Exemption from Section 409A of the Code.  To the extent
applicable, it is intended that this Agreement and the Plan comply with or be
exempt from the provisions of Section 409A of the Code.  This Agreement and the
Plan shall be administered in a manner consistent with this intent, and any
provision that would cause the Agreement or the Plan to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of Grantee).  

9.

Adjustments.  Subject to Section 11 of the Plan, the Committee shall make or
provide for such adjustments in the number of and kind of Common Shares covered
by the RSUs and in other award terms, as the Committee, in its sole discretion,
exercised in good faith, determines is equitably required to prevent dilution or
enlargement of the rights of Grantee that otherwise would result from (a) any
extraordinary cash dividend, stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, (b)
any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the
foregoing.  

10.

Withholding Taxes.  If the Company is required to withhold federal, state, local
or foreign taxes or other amounts in connection with Grantee’s right to receive
Common Shares or cash under this Agreement, and the amounts available to the
Company for such withholding are insufficient, it shall be a condition to the
receipt of any such Common Shares or cash (or the realization of any other
benefit provided for under this Agreement) that Grantee make arrangements
satisfactory to the Company for payment of the balance of such taxes or other
amounts.  Grantee may satisfy such tax obligation by paying the Company cash via
personal check.  Alternatively, unless otherwise determined by the Committee,
Grantee may elect that all or any part of such tax obligation be satisfied by
the Company’s retention of a portion of the Common Shares provided for under
this Agreement or by Grantee’s surrender of a portion of the Common Shares that
he or she has owned.  In no event, however, shall the Company accept Common
Shares for payment of taxes in excess of required tax withholding rates (unless
such higher withholding amounts would not result in adverse accounting
implications for the Company and the additional withholding amount is authorized
by the Committee).  If Grantee’s benefit is to be received in the form of Common
Shares, and Grantee fails to make arrangements for the payment of required taxes
or other amounts, then, unless otherwise determined by the Committee, the
Company will withhold Common Shares having a value equal to the amount required
to be withheld.  The Common Shares used for required tax withholding will be
valued at an amount equal to the fair market value of

NAI-1512810471v55

--------------------------------------------------------------------------------

Exhibit 10.1

 

such Common Shares on the date the applicable benefit is to be included in
Grantee’s income.

11.

No Right to Future Awards.  This award is a voluntary, discretionary bonus being
made on a one-time basis and it does not constitute a commitment to make any
future awards.

12.

Relation to Other Benefits.  Any economic or other benefit to Grantee under this
Agreement or the Plan shall not be taken into account in determining any
benefits to which Grantee may be entitled under any profit‑sharing, retirement
or other benefit or compensation plan maintained by the Company and shall not
affect the amount of any life insurance coverage available to any beneficiary
under any life insurance plan of the Company or a Subsidiary.

13.

Processing of Information.  Information about Grantee and Grantee’s award of
RSUs and Deferred Cash Dividends may be collected, recorded and held, used and
disclosed for any purpose related to the administration of the award.  Grantee
understands that such processing of this information may need to be carried out
by the Company and its Subsidiaries and by third party administrators whether
such persons are located within Grantee’s country or elsewhere, including the
United States of America.  Grantee consents to the processing of information
relating to Grantee and Grantee’s receipt of the Common Shares and Deferred Cash
Dividends in any one or more of the ways referred to above.

14.

Amendments.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that subject to the provisions of Section 8 hereof no amendment shall
adversely affect the rights of Grantee with respect to either the RSUs or other
securities covered by this Agreement or the Deferred Cash Dividends without
Grantee’s consent.

15.

Severability.  If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision in any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.

16.

Governing Law.  This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

[SIGNATURES ON FOLLOWING PAGE]




NAI-1512810471v56

--------------------------------------------------------------------------------

Exhibit 10.1

 

This Agreement is executed by the Company on this [__] day of [____], 2020.

TIMKENSTEEL CORPORATION

 

 

 

By:

Frank A. DiPiero

Executive Vice President, General

Counsel and Secretary


 

 

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Common Shares or other
securities covered hereby and any Deferred Cash Dividends accumulated with
respect thereto, subject to the terms and conditions of the Plan and the terms
and conditions herein above set forth.

 

 

 

Grantee

 

 

Date:

 

 

NAI-1512810471v57